DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “a first piston part . . . configured to move in a first direction to push the brake shoe” and “a second piston part . . . configured to move in a second direction to push the brake shoe” is indefinite because it is unclear how the first piston and the second piston both push the brake shoe when the first piston and second piston are located at opposite ends of the housing part and move in opposite directions.  For purposes of examination, these phrases will be interpreted as --a first piston part . . . configured to move in a first direction to push a first brake shoe-- and --a second piston part . . . configured to move in a second direction to push a second brake shoe--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nissin Kogyo (JP 2017-072168) (machine translation attached).
Regarding independent claim 1, Nissin Kogyo discloses an electronic parking brake device (see machine translation, ¶ 0001; FIGS. 7, 8) comprising: a plate part (12) having a brake shoe (14, 15), a housing part coupled to the plate part (16B) and configured to guide a hydraulic pressure (see ¶ 0039); a motor part (24, 36) coupled to the housing part (see FIG. 7), a piston part (21B, 22B) coupled to the housing part (see FIG. 7) and configured to push the brake shoe (see machine translation, ¶0036); and an operating part (38B) disposed at the housing part and configured to move the piston part when driven by the motor part (see ¶ 0046), wherein the piston part comprises: a first piston part (22B) coupled to a first end portion of the housing part and configured to move in a first direction to push the brake shoe (see FIG. 7); and a second piston part (21B) coupled to a second end portion of the housing part and configured to move in a second direction opposite to the first direction to push the brake shoe (see FIG. 7), and wherein the operating part comprises an operating rod part (38B) configured to move in the second direction when rotated by the motor part in a first rotation direction (see machine translation, ¶ 0046; FIG. 7), the operating rod part comprising: a rod rotating part (48) disposed at a first end portion of the operating rod part (see FIG. 7), screw-coupled to the first piston part and configured to move the first position part in the first direction when the operating rod part is rotated in the first rotation direction and moved in the second direction (see machine translation, ¶ 0046); and a rod pressing part (see FIG. 7, end of (38B) located opposite of screw (48)) disposed at a second end portion of the operating rod part and configured to push the second piston part in the second direction when the operating rod part is rotated in the first rotation direction and moved in the second direction (see machine translation, ¶ 0046).  
Regarding claim 2, Nissin Kogyo discloses that the housing part comprises: a body (16B) having the motor part (24, 36) mounted therein (see FIG. 7); a body operation hole (53) formed in the body (see FIG. 7), and configured to form a side-to-side moving space of the operating part (see FIG. 7); and a body hydraulic hole (31) formed in the body so as to guide hydraulic pressure, and configured to communicate with the body operation hole (see FIG. 7; machine translation, ¶ 0021).  
Regarding claim 3, Nissin Kogyo discloses that the motor part comprises: a motor case (24) mounted on the housing part (see FIG. 7); a motor driver (35) embedded in the motor case, and driven when power is applied thereto (see machine translation, ¶ 0023); and a motor shaft (36) rotated by the motor driver, and configured to rotate the operating part (see ¶ 0046).  
Regarding claim 4, Nissin Kogyo discloses that the piston part further comprises: a first sealing part (55) embedded in the housing, and pressed against the first piston part (see FIG. 7); and a second sealing part (54) embedded in the housing, and pressed against the second piston part (see FIG. 7).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nissin Kogyo (JP 2017-072168) (machine translation attached) in view of Madzgalla (DE 10 2017 008 196).
Regarding claim 5, Nissin Kogyo discloses that the operating part further comprises: an operating gear part (39) embedded in the housing part, and rotated by the motor part (see ¶ 0024); and an operating wheel part (40) embedded in the housing part, and engaged and rotated with the operating gear part (see ¶ 0024; FIG. 7), and the operating rod part is configured to push the piston part by being rotated as the operating wheel is rotated (see ¶ 0046).
Nissin Kogyo does not disclose that the operating rod part is movable through the operating wheel part.  
Madzgalla teaches an electronic parking brake device (see FIGS. 1-8; machine translation, ¶ 0022) comprising an operating rod part (48) that is movable through an operating wheel part (50) (see ¶ 0017, gearwheel is “rotationally fixed[] to the threaded spindle;” see also ¶ 0025, rod is “axially floating;” see also FIGS. 7, 8).  
It would have been obvious to configure the operating rod part to be movable through the operating wheel part as a known substitute for an integral construction as disclosed in Nissin Kogyo (see e.g. Madzgalla, ¶ 0017, “[t]he drive gearwheel can be connected rotationally fixedly to the threaded spindle or can be integrally formed thereon”).  Additionally, the movable spindle provides the functionality of compensating for uneven wear of the brake shoes (see e.g. Madzgalla, ¶ 0025).    
Regarding claim 6, Madzgalla discloses that the operating wheel part comprises: a wheel pipe part through which the operating rod part is passed (see FIGS. 7, 8; machine translation, ¶ 0046); and a wheel gear part formed on the outer circumferential surface of the wheel pipe part, and engaged and rotated with the operating gear part (see FIGS. 7, 8; machine translation, ¶ 0054).
Regarding claim 7, Nissin Kogyo discloses that the operating gear part (39) and the wheel gear part (40) transfer power through a worm gear method (see machine translation, ¶ 0024).  
Regarding claim 8, Nissin Kogyo discloses that the operating rod part further comprises a rod center part (see FIG. 7, rod center part located at (40)), the rod rotating part extends from a first side of the rod center part (see FIG. 7); and the rod pressing part extends from a second side of the rod center part (see FIG. 7).  Madzgalla teaches that the rod center part is movable through the wheel pipe part; rotatable while interlocking with the wheel pipe part (see ¶ 0017, gearwheel is “rotationally fixed[] to the threaded spindle;” see also ¶ 0025, rod is “axially floating;” see also FIGS. 7, 8).
Regarding claim 9, Madzgalla teaches that the rod center part is formed in an angled shape (see FIG. 7) and brought into surface contact with the inside of the wheel pipe part (see FIG. 7).
Regarding claim 10, Madzgalla teaches the rod center part and the wheel pipe part are spline-coupled (see FIG. 7, corners of hexagon form splines).  
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new grounds of rejection noted above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
October 28, 2022